DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statement(s) (IDS) have/were filed on 8/31/2020, and 1/16/2021. The information disclosure statement(s) been considered by the Examiner, unless otherwise noted.
Claim Rejections - 35 USC § 112(b)
The previously presented rejection to the claims under 35 USC § 112(b) have been overcome by amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20150008177 to Yajima et. al., in further view of US Patent No. 5028036 to Sane.
Regarding claim(s) 1, Yajima teaches a separator element comprising:
a porous rigid single-piece substrate (see Fig. 1, substrate 30 of porous body 9) made out of a single porous material (see ¶ [003] “the honeycomb shaped ceramic separation membrane structure includes a porous substrate”; the porous ceramic reads on the claimed material); and presenting:
firstly, at its periphery, a perimeter wall (see Figs. 1 & 5b, perimeter wall 6) that is continuous between an inlet for the fluid medium for treatment at one end of the porous rigid single-piece substrate (see Fig. 1, feed end 2a) and an outlet for the retentate at the other end of the porous rigid single-piece substrate (see Fig. 1, retentate end 2b; and Fig. 5B, perimeter wall 6 is continuous between feed inlet 52 and retentate outlet 58; see also ¶ [0073] “a fluid F1 to be treated which is allowed to flow from the fluid inlet 52 of the housing 51 is separated by the 
secondly, internally, at least one surface covered by at least one separator layer (see ¶ [0039] “In the separation cells 4a, the intermediate layer 31 is disposed at the surface of the substrate 30, and the separation layer 33 is further formed.”; the separation layer 30 and the intermediate layer 31 read on the limitation of at least one separator layer)
and defining an open structure made up of empty spaces (see Fig. 1, open structures 4a and the empty spaces within) for passing a flow of the fluid medium for treatment (see ¶ [0073] “a fluid F1 to be treated which is allowed to flow from the fluid inlet 52 of the housing 51 is separated by the separation membrane structure 1, the separated fluid to be treated (a treated fluid F2) can be discharged from the fluid outlet 53,”; fluid F1 reads on the fluid for treatment) in order to recover, at the periphery of the porous rigid single-piece substrate, a filtrate that has passed through the separator layer and the porous rigid single-piece substrate (see ¶ [0073] “a fluid F1 to be treated which is allowed to flow from the fluid inlet 52 of the housing 51 is separated by the separation membrane structure 1, the separated fluid to be treated (a treated fluid F2) can be discharged from the fluid outlet 53,”; recovered fluid F2 reads on the claim limitation);
said empty spaces corresponding to zones of the porous rigid single-piece substrate that do not include porous material (see ¶ [0045] “Furthermore, the porous body includes a plurality of separation cells 4a formed in a row to extend through the porous body from one end face 2a to the other end face 2b”),
where the empty spaces for passing the fluid medium for treatment that are defined by the surface of the substrate covered by the separator layer are arranged in the porous rigid single-piece substrate (see Fig. 1, the empty spaces within open structures 4a & 4b; see also Fig. 2) so as to create within the porous rigid single-piece substrate:

where the network comprises at least two interconnected flow circuits (see Fig. 1, each empty space 4a and/or 4b and channels 7; Yajima reads on the limitation because any two flow circuits within the empty spaces within open structures 4a & 4b are interconnected through the porous substrate 30 and channels 7; see also ¶ [0046] “discharge through channels 7 are disposed so that the slit cells 4b communicate with an external space”) for the fluid medium for treatment between the inlet and the outlet of the porous rigid single-piece substrate (see ¶ [0073]); and
where the flow circuits of the first flow network communicate with each other via crossings or interconnections (see Fig. 1, channels 7 read on the claim limitation of crossings; and Fig. 4, porous material 3 interconnects flow circuit channels 4; see also ¶ [0047] “In the substrate 30, an average pore diameter is preferably from 5 to 25 µm. The average pore diameter is more preferably from 5 to 20 µm and further preferably from 6 to 20 µm. When the average pore diameter of the substrate 30 is 5 µm or more, a permeation speed of a permeated separation component separated by the separation layer 33 in the substrate 30 is fast, and a permeation flow rate per unit time can sufficiently be maintained.”; and ¶ [0048] “Furthermore, a porosity of the substrate 30 is preferably from 25 to 50%. The average pore diameter and the porosity are values measured by a mercury porosimeter.”; the pores within the porous substrate read on the interconnections claimed because the pores connect the individual flow circuits 4 of the prior art);
Yajima is silent as to where the fluid medium for treatment encounters either at least one bifurcation, or at least one separation, causing the fluid medium to split into a plurality of portions, which follow different paths, and/or at least one junction at which the fluid medium for treatment from different paths is united.
However, Sane teaches a separator element comprising a porous rigid single-piece ceramic separator (see Abstract “The filtration of molten ferrous metal is accomplished by providing a porous ceramic filter preferably comprising particles of alumina and partially stabilized zirconia that are spaced by interconnected cells to form circuitous and tortuous pathways throughout the ceramic body.”) where the fluid medium for treatment encounters either at least one bifurcation, or at least one separation (pore edges 39), causing the fluid medium to split into a plurality of portions, in order to follow different paths, and/or at least one junction at which the fluid medium for treatment from different paths is united (see Fig. 3) (see column 4, line(s) to column 5, line 5 “According to the present invention, a sintered or bonded porous ceramic body containing interconnected cells is formed. The cells are interconnected generally in an open cellular-like mode such that circuitous or tortuous pathways are formed through and throughout the ceramic body. The cell sizes may be altered, in either a gradation or abruptly, from one section of the body to another. It is also possible in a given ceramic body, according to the present invention, to form unconnected cells, or no cells at all, in some portions of the body, while other portions contain interconnected cells, thus localizing the pathways through the ceramic body in certain portions or areas thereof, as desired, as will be well understood by those with skill in the field on reading the following description. It is also possible in a given ceramic body, according to the present invention to include a range of sizes and/or shapes of cells such that either the size range is uniformly repeated throughout the ceramic body from one section thereof to another or the cell sizes are randomly arranged and positioned throughout the body.”) in order to increase the participation in filtration of the open portions (see column 27, lines 19-30 “Flow modification 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the extruded honeycomb cross-flow passages of Yajima, for another, interconnected and bifurcating open flow passages as taught by Sane, to yield the predictable results of increasing the filtration participation of the open portions in the removal of contaminants from the fluid being treated. MPEP § 2143.I.B.
Further, while, Yajima teaches a “base” device (method, or product), a porous rigid single-piece ceramic separator, upon which the claimed invention can be seen as an “improvement”; Sane teaches a “comparable” device (method, or product), another a porous rigid single-piece ceramic separator, that is not the same as the base device; but which has been improved in the same way as the claimed invention, controlling the complexity of the path ways through said a porous rigid single-piece ceramic separator.
Therefore, it would have been obvious that a person having ordinary skill in the art before the effective filling date would have been capable of applying the known method of enhancement, interconnected and bifurcating open flow passages as taught by Sane in the same way to the device (method, or product) of Yajima, to yield the predictable result of increasing the filtration participation of the open portions in the removal of contaminants from the fluid being treated. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. MPEP 2143.I.C.
claim(s) 2, the combination of Yajima and Sane teaches the separator element according to claim 1.
Yajima further teaches where the empty spaces for passing the fluid medium (see Fig. 1, empty spaces 4a & 4b; and Fig. 2, empty space 4a) are arranged in the porous rigid single-piece substrate so as to create within the porous rigid single-piece substrate at least a second flow network for the fluid medium for treatment comprising one or more flow circuits for the fluid medium between the inlet and the outlet of the porous rigid single-piece substrate (see Fig. 1; because Yajima has a multitude of the empty spaces within open structures 4a & 4b, then additional groupings of any other two flow circuits within the empty spaces within open structures 4a & 4b are interconnected through the porous substrate 30 and channels 7; see also ¶ [0046] “discharge through channels 7 are disposed so that the slit cells 4b communicate with an external space”).
Regarding claim(s) 3, the combination of Yajima and Sane teaches the separator element according to claim 1.
Yajima further teaches where at least one empty space for recovering filtrate (see Fig. 1, empty spaces 4b) is arranged in the porous rigid single-piece substrate (see Fig. 1, substrate 30) and opens out through the perimeter wall of the porous rigid single-piece substrate (see Fig. 1, opening 7; see also ¶ [0045] “for the slit cells 4b, open ends of both the end faces 2a, 2b are plugged with a plugging material to form plugging portions 8, and discharge through channels 7 are disposed so that the slit cells 4b communicate with an external space.”; because both ends of open spaces 4b are plugged, then the fluid which can enter and be discharged through channels 7 must have been filtered though the separation layer for the empty spaces within open structures 4a and the porous support 30).
claim(s) 4, the combination of Yajima and Sane teaches the separator element according to claim 1.
Yajima further teaches where each open structure (see Fig. 1, open structures 4a) is limited by a single continuous surface between the inlet and the outlet of the porous rigid single-piece substrate (see ¶ [0045] “the porous body includes a plurality of separation cells 4a formed in a row to extend through the porous body from one end face 2a to the other end face 2b… Furthermore, open ends of both the end faces 2a, 2b of the separation cells 4a are open (remain open).”; see also Fig. 1, inlet of porous substrate at 2a, and outlet of porous substrate at 2b; and Fig. 5B, inlet 52, outlet 53, and open structures 4; the single cylindrical, continuous, inner surface of each open structure 4a reads on the claim limitation) being in contact throughout with the fluid medium and without presenting a blind space (see ¶ [0045] “Furthermore, open ends of both the end faces 2a, 2b of the separation cells 4a are open (remain open).”));
the open structure defining three-dimensional structures within a space demarked by the perimeter wall (see Fig. 1, the cylindrical shape of surfaces of open structures 4a reads on a 3D structure; see also ¶ [0045] “the porous body includes a plurality of separation cells 4a formed in a row to extend through the porous body from one end face 2a to the other end face 2b, and a plurality of slit cells 4b formed in a row from the one end face 2a to the other end face 2b. In the separation membrane structure 1, a sectional shape of the separation cells 4a and the slit cells 4b is circular.”).
Regarding claim(s) 5, the combination of Yajima and Sane teaches the separator element according to claim 4.
Yajima further teaches where a material (see ¶ [0046], below) constituting the three-dimensional structures present is identical, and presents a porous texture that is constant within the space demarked by the perimeter wall (see ¶ [0038] “FIG. 1 shows one embodiment of a honeycomb shaped ceramic separation membrane structure 1 including a honeycomb shaped porous ceramic body 9 according to the present invention.”; and 
Regarding claim(s) 7, the combination of Yajima and Sane teaches the separator element according to claim 1.
Yajima further teaches where the open structure defines three-dimensional structures formed by repeating at least one pattern inscribed in a volume unit of the porous rigid single-piece substrate forming a mesh, inside which, a morphologically predefined space (see Fig. 1, the empty spaces within open structures 4a) is left empty for passing the flow of the fluid for treatment (see Fig. 5B, flow F1 into the space within open structures 4),
said repetition taking place, firstly, by perfect or partial juxtaposition of the pattern(s) in at least one dimension of three-dimensional space (see ¶ [0045] “In the separation membrane structure 1, a sectional shape of the separation cells 4a and the slit cells 4b is circular.”; a circular shape reads on the at least one pattern claimed and is repeated in a perfect juxtaposition along the direction of the longitudinal axis of the separator 1).
The open structure is fully capable of, secondly, obtaining flow continuity for the fluid medium between the empty spaces of the volume unit and porous material continuity for discharging the filtrate (see ¶ [0073] “a fluid F1 to be treated which is allowed to flow from the fluid inlet 52 of the housing 51 is separated by the separation membrane structure 1, the separated fluid to be treated (a treated fluid F2) can be discharged from the fluid outlet 53,”; flow of treated fluid F2 reads on the flow sought). It has been held that 
Regarding claim(s) 8, the combination of Yajima and Sane teaches the separator element according to claim 7.
Yajima further teaches where the open structure defines three-dimensional structures formed by repeating at least one pattern without varying either the shape or the dimensions of the pattern (see Fig. 1, open structures 4a; and ¶ [0038] “FIG. 1 shows one embodiment of a honeycomb shaped ceramic separation membrane structure 1 including a honeycomb shaped porous ceramic body 9 according to the present invention.”; the honeycomb structure reads on the repeating pattern claimed; see also ¶ [0045] “In the separation membrane structure 1, a sectional shape of the separation cells 4a and the slit cells 4b is circular.”; and ¶ [0050] “Examples of the sectional shape of the cells 4 of the substrate 30 (the shape in the cross section perpendicular to an extending direction of the cells 4) include a circular shape, an elliptic shape, and a polygonal shape, and examples of the polygonal shape include a quadrangular shape, a pentangular shape, a hexagonal shape and a triangular shape. It is to be noted that the extending direction of the cells 4 is the same as the central axis direction, when the substrate 30 is columnar (cylindrical).”).
Regarding claim(s) 9, the combination of Yajima and Sane teaches the separator element according to claim 7.
Yajima further teaches where the open structure defines three-dimensional structures formed by repeating at least one pattern of dimensions that vary gradually in isomorphic manner in at least one direction, and/or of morphology that varies gradually in isometric manner in at least one direction (see ¶ [0045] “In the separation membrane structure 1, a sectional shape of the separation cells 4a and the slit cells 4b is circular.”; see also 
Regarding claim(s) 10, the combination of Yajima and Sane teaches the separator element according to claim 7.
Yajima further teaches where the at least one pattern and the mesh that is associated therewith present one or more of the symmetries from the following list: central symmetry; orthogonal symmetry relative to a straight line; mirror symmetry relative to a plane; rotational symmetry; and symmetry by similarity (see Fig. 1, symmetry between the pattern formed by the open spaces 4a and the mesh of the substrate material 30 present at least central symmetry, mirror symmetry, rotational symmetry, symmetry by similarity; see also ¶ [0045] “In the separation membrane structure 1, a sectional shape of the separation cells 4a and the slit cells 4b is circular.”; see also ¶ [0050] “Examples of the sectional shape of the cells 4 of the substrate 30 (the shape in the cross section perpendicular to an extending direction of the cells 4) include a circular shape, an elliptic shape, and a polygonal shape, and examples of the polygonal shape include a quadrangular shape, a pentangular shape, a hexagonal shape and a triangular shape. It is to be noted that the extending direction of the cells 4 is the same as the central axis direction, when the substrate 30 is columnar (cylindrical).”; the circular shape reads on the at least one pattern claimed and is repeated symmetrically along the direction of the longitudinal axis of the separator 1 and several planes).
claim(s) 11, the combination of Yajima and Sane teaches the separator element according to claim 8.
Yajima further teaches where the repetition of the pattern(s) presents symmetry relative to the external symmetry of the porous rigid single-piece substrate (see ¶ [0038] “FIG. 1 shows one embodiment of a honeycomb shaped ceramic separation membrane structure 1 including a honeycomb shaped porous ceramic body 9 according to the present invention.”; the honeycomb structure reads on the symmetry claimed).
Regarding claim(s) 12, the combination of Yajima and Sane teaches the separator element according to claim 1.
Yajima further teaches the porous rigid single-piece substrate is made of a material that is organic or inorganic (see ¶ [0046] “A material of the substrate 30 is ceramic. Preferably, a material of the aggregate particles is alumina (Al.sub.2O.sub.3), titania (TiO.sub.2), mullite (Al.sub.2O.sub.2.SiO.sub.2), potsherd, cordierite (Mg.sub.2Al.sub.4Si.sub.5O.sub.18) or the like.”).
Regarding claim(s) 13, the combination of Yajima and Sane teaches the separator element according to claim 4.
Yajima further teaches where the at least one separator layer (see Fig. 2, separation layers 31, 32, & 33) is continuously deposited on the walls of the three-dimensional structures (see ¶ [0082] “Next, the separation layer 33 is formed on the intermediate layer 31 (or on the top layer 32). A case where the zeolite membrane is disposed as the separation layer 33 will be described. A manufacturing method of the zeolite membrane includes a particle adhering step of allowing a slurry in which zeolite particles that become seeds are dispersed to flow down on the surface of the porous body 9 by its own weight to adhere, thereby adhering the zeolite particles to the porous body 9; and a membrane forming step of immersing the porous body 9 to which the zeolite particles are adhered into a sol to carry out hydrothermal synthesis, thereby forming the zeolite membrane on 
each separator layer of the at least one separator layer being a ceramic selected from among the group consisting of oxides, nitrides, carbides, and other ceramic materials, and mixtures thereof (see ¶ [0063] “As the separation layer 33, a gas separation membrane and a reverse osmosis membrane can be employed. There is not any special restriction on the gas separation membrane, and a known carbon dioxide separation membrane, a helium separation membrane, a hydrogen separation membrane, a carbon membrane, a zeolite membrane, a silica membrane, a titania UF membrane or the like may suitably be selected in accordance with a type of gas to be separated.”; the zeolite, silica, and titania UF membrane read on the claimed ceramic; ¶ [0057] “A main component of the top layer 32 is preferably alumina, titania, cordierite or the like, and in these components, alumina is especially preferable”; ¶ [0040] “As aggregates constituting the substrate 30 and the intermediate layer 31, for example, alumina may be used. In this case, as the inorganic bonding material which bonds the aggregates of the intermediate layer 31, for example, titania may be used.”).
Regarding claim(s) 14, the combination of Yajima and Sane teaches the separator element according to claim 4.
Yajima further teaches where the at least one separator layer (see Fig. 2, separation layer 33) is continuously deposited on the walls of the three-dimensional structures (see ¶ [0082] “Next, the separation layer 33 is formed on the intermediate layer 31 (or on the top layer 32). A case where the zeolite membrane is disposed as the separation layer 33 will be described. A manufacturing method of the zeolite membrane includes a particle adhering step of allowing a slurry in which zeolite particles that become seeds are dispersed to flow down on the surface of the porous body 9 by its own weight to adhere, thereby adhering the zeolite particles to the porous body 9; and a membrane forming step of immersing the porous body 9 to which the zeolite particles are adhered into a sol 
where each layer is constituted by a polymer adapted to the intended separation (see ¶ [0063] “As the separation layer 33, a gas separation membrane and a reverse osmosis membrane can be employed. There is not any special restriction on the gas separation membrane, and a known carbon dioxide separation membrane, a helium separation membrane, a hydrogen separation membrane, a carbon membrane, a zeolite membrane, a silica membrane, a titania UF membrane or the like may suitably be selected in accordance with a type of gas to be separated.”; the gas separation membrane, and a known carbon dioxide separation membrane, a helium separation membrane, a hydrogen separation membrane, and a carbon membrane read on the claimed polymeric separation layer because they are adapted to the intended separations).
Regarding where product by process limitation “deposited from a collodion of the polymer”; even though product-by-process limitation are defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product containing a product-by-process limitation is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113.I.
Regarding claim(s) 15, the combination of Yajima and Sane teaches the separator element according to claim 1.
Yajima further teaches where the porous substrate presents a mean pore diameter lying in the range 1 µm to 100 µm (see ¶ [0047] “In the substrate 30, an average pore diameter is preferably from 5 to 25 µm. The average pore diameter is more preferably from 5 to 20 µm and further preferably from 6 to 20 µm.”).
claim(s) 16, the combination of Yajima and Sane teaches the separator element according to claim 2.
Yajima where the flow circuits of the second flow network are interconnected (see Fig. 1, each empty space 4a reads on a flow circuit; Yajima reads on the limitation because any two flow circuits within the empty spaces within open structures 4a are interconnected through the porous substrate 30; and/or Fig. 2, the pore structure of support 9; the voids between the gains of substrate 9 read on a flow network and are interconnected) for the fluid medium for treatment between the inlet and the outlet of the porous substrate (see ¶ [0073]).
where the flow circuits of the first flow network communicate with each other via crossings or interconnections (see Fig. 1, channels 7 read on the claim limitation of crossings; and Fig. 4, porous material 3 interconnects flow circuit channels 4; see also ¶ [0047] “In the substrate 30, an average pore diameter is preferably from 5 to 25 µm. The average pore diameter is more preferably from 5 to 20 µm and further preferably from 6 to 20 µm. When the average pore diameter of the substrate 30 is 5 µm or more, a permeation speed of a permeated separation component separated by the separation layer 33 in the substrate 30 is fast, and a permeation flow rate per unit time can sufficiently be maintained.”; and ¶ [0048] “Furthermore, a porosity of the substrate 30 is preferably from 25 to 50%. The average pore diameter and the porosity are values measured by a mercury porosimeter.”; the pores within the porous substrate read on the interconnections claimed because the pores connect the individual flow circuits 4 of the prior art).
Regarding claim(s) 17, the combination of Yajima and Sane teaches the separator element according to claim 13.
Yajima further teaches where the ceramic is selected from the group consisting of: titanium oxides, alumina, zirconia, titanium nitride, aluminum nitride, boron nitride, silicon carbide, titanium carbide; and a mixture of titanium oxides, alumina, and zirconia (see ¶ [0063] “As the separation layer 33, a gas separation membrane and a reverse osmosis 
Regarding claim(s) 18, the combination of Yajima and Sane teaches the separator element according to claim 13.
The combination of Yajima and Sane is silent as where the selected ceramic is mixed with another ceramic material.
However, Yajima further teaches where a ceramic is mixed with another ceramic material (see ¶ [0007] “The porous alumina body includes 5 to 30 mass % of titania and 1.5 mass % or less of an oxide of at least one element selected from the group consisting of copper, manganese, calcium and strontium. There is provided a porous alumina body which includes one of four elements including titania and copper, and hence has a high strength and is excellent in corrosion resistance against an alkali solution or an acid solution.”) in order to yield the predictable result of a high strength and corrosion resistance to the material.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine a mixture of ceramics as taught by Yajima with the ceramic separation layers of Yajima, to yield the predictable results of ceramic of high strength and with corrosion resistance to alkali and acid solutions. MPEP 2143.A.
Further, it has been determined that it is prima facie obvious to a person having ordinary skill in the art before the effective filling date to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a .
Response to Amendment
The previously presented rejection to the claims under 35 USC § 112(b) have been overcome by amendment.
Applicant’s amendments to the claims have overcome the rejections under 35 USC § 103 previously set forth.
New rejections under 35 U.S.C. § 103 are presented as necessitated by the most recent amendment.
Response to Arguments
Applicant’s arguments, filed 9/15/2020, with respect to the rejections under 35 USC § 103 have been fully considered, but they are not persuasive.
In response to applicant's argument that Sane is nonanalogous art, see pages 10-12; it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this .
In response to applicant's argument that the combination of Yajima and Sane does not teach the at least one bifurcation and/or the at least one junction, see pages 12-13; the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Further, while the scope of claims are given their broadest reasonable construction in light of the specification as it would be interpreted by one of ordinary skill in the art; it is improper to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. MPEP 2111 & 2111.01.II.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGEL OLIVERA
Examiner
Art Unit 1773


/A.O./Examiner, Art Unit 1773 
/LUCAS A STELLING/Primary Examiner, Art Unit 1773